978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Geogre Lee KOSKO, Defendant-Appellant.
No. 92-6724.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 23, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
George Lee Kosko, Appellant Pro Se.
Karen Breeding Peters, Assistant United States Attorney, for Appellee.
W.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
George Lee Kosko appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Kosko, Nos.  CR-87-48-R, CA-92-17-R (W.D. Va.  June 23, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Kosko alleges that his presentence report contains false information concerning the amount of drugs involved in his pre-guideline offense.  The record does not establish whether the quantity of drugs was controverted at sentencing, which would require the sentencing court to make a finding on the issue or to state that the matter would not be taken into account in sentencing.  Fed. R. Crim.  P. 32(c)(3)(D).  Kosko has waived consideration of this issue, however, because he did not raise it in his direct appeal to this Court,  United States v. Kosko, 870 F.2d 162 (4th Cir. 1989).   See United States v. Emanuel, 869 F.2d 795 (4th Cir. 1989)